Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 1 of 17 PAGEID #: 294




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION (DAYTON)

 MS. JANE DOE, et al.,             ) CASE NO.: 3:20-cv-00458-MJN
                                   )
                 Plaintiffs,       )          JUDGE MICHAEL J. NEWMAN
                                   )
 v.                                )
                                   )
 MECHANICSBURG SCHOOL BOARD )
 OF EDUCATION, et al.,             )
                                   )
                 Defendants.       )
                                   )
                      STIPULATED PROTECTIVE ORDER

       The parties to this Stipulated Protective Order have agreed to the terms of this Order to

govern the production and use of confidential matter in this case; accordingly, it is ORDERED:

       1.      Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced in the course of discovery in this Action that

the producing person or entity (the “Producing Entity”) has designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY – SUBJECT TO

PROTECTIVE ORDER” (either a “Confidentiality Designation” or collectively the

“Confidentiality Designations”) pursuant to this Order, including but not limited to, all initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, and all

materials (including documents or testimony) produced by non-parties in response to subpoenas

issued in connection with this matter, including all copies, excerpts, and summaries thereof

(collectively the “Confidential Information”).

       2. Purpose. The purpose of this Protective Order is to protect against the unnecessary

disclosure of Confidential Information.
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 2 of 17 PAGEID #: 295




       3. Disclosure Defined. As used herein, “disclosure” or “to disclose” means to divulge,

reveal, describe, summarize, paraphrase, quote, transmit, or otherwise communicate Confidential

Information, and the restrictions contained herein regarding disclosure of Confidential Information

also apply with equal force to any copies, excerpts, analyses, or summaries of such materials or

the information contained therein, as well as to any pleadings, briefs, exhibits, transcripts or other

documents which may be prepared in connection with this litigation which contain or refer to the

Confidential Information or information contained therein.

       4. Use of pseudonyms in public court filings and statements. In addition to any orders

by the Court regarding pseudonym use, the parties will employ pseudonyms for any and all minors

in any documents filed publicly with the Court or stated in public oral argument, hearing, trial, or

otherwise stated before the Court.

       5. Designating Material

       a. Designating Material As Confidential:

       Any party, or any third party subpoenaed by one of the parties, may designate as

Confidential and subject to this Protective Order any documents, testimony, written responses, or

other materials produced in this case if they contain information that the Producing Entity asserts

in good faith is protected from disclosure by statute or common law, including, but not limited to,

confidential personal information, medical or psychiatric information, trade secrets, personnel

records, or such other sensitive commercial information that is not publicly available. Information

that is publicly available may not be designated as Confidential. The designation of materials as

Confidential pursuant to the terms of this Protective Order does not mean that the document or

other material has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order.
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 3 of 17 PAGEID #: 296




       b. Designating Material As Attorneys’ Eyes Only.

       Any party, or any third party subpoenaed by one of the parties, may designate as Attorneys’

Eyes Only and subject to this Protective Order any materials or information that meet the test set

forth in Paragraph 4.a, but as to which the Producing Entity also asserts in good faith that the

information is so competitively sensitive that the receipt of the information by parties to the

litigation could result in competitive harm to the Producing Entity.

       6. Form and Timing Of Designation.

       a. Documents And Written Materials.

       The Producing Entity shall designate any document or other written materials as

confidential pursuant to this Order by marking each page of the material with a stamp setting forth

the Confidentiality Designation, if practical to do so. The person or entity designating the material

shall place the stamp, to the extent possible, in such a manner that it will not interfere with the

legibility of the document. Materials shall be so-designated prior to, or at the time of, their

production or disclosure.

       b. Electronically Stored Information (“ESI”):

       If a production response includes ESI, the Producing Entity shall make an effort to include

within the electronic files themselves the Confidentiality Designation to the extent practicable. If

that is not practicable, then the Producing Entity shall designate in a transmittal letter or email to

the party to whom the materials are produced (the “Receiving Party”) using a reasonable identifier

(e.g., the Bates range) any portions of the ESI that should be treated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER,” and any portions of the ESI that should be treated as

“ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER.”
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 4 of 17 PAGEID #: 297




        c. Deposition Testimony. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within 30 days after receipt of the deposition

transcript. Such designation must indicate which Confidentiality Designation applies, and must be

specific as to the portions of the transcript and/or any exhibits to which that Confidentiality

Designation applies, except that any exhibit that was marked with a Confidentiality Designation

at the time of production, and which still bears that mark at the time of its use in a deposition, shall

be presumed to fall within the provisions of this Order without further designation.

        7. Limitation Of Use.

        a. General Protections.

        All information that has received a Confidentiality Designation, including all information

derived therefrom, shall be used by any Receiving Party solely for purposes of prosecuting or

defending this Action. A Receiving Party shall not use or disclose the Confidential Information

for any other purpose, including but not limited to any business, commercial, or competitive

purpose. Except as set forth in this Order, a Receiving Party shall not disclose Confidential

Information to any third party. This Order shall not prevent the Producing Entity from using or

disclosing information it has designated as Confidential Information, and that belongs to the

Producing Entity, for any purpose that the Producing Entity deems appropriate, except that the

Producing Entity’s voluntary disclosure of Confidential Information outside the scope of this

Action may impact the protection that this Order would otherwise provide with regard to such

information, once disclosed.

        b. Persons To Whom Information Marked “Confidential” May Be Disclosed.

        Use of any information, documents, or portions of documents marked “CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER,” including all information derived therefrom, shall be
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 5 of 17 PAGEID #: 298




restricted solely to the following persons who agree to be bound by the terms of this Protective

Order, unless additional persons are stipulated by counsel or authorized by the Court:

   a) outside counsel of record for the parties, and the administrative staff of outside counsel's
      firms;

   b) in-house counsel for the parties, and the administrative staff for each in- house counsel;

   c) any party to this action who is an individual;

   d) as to any party to this action who is not an individual, every employee, director, officer, or
      manager of that party, but only to the extent necessary to further the interest of the parties
      in this litigation;

   e) independent consultants or expert witnesses (including partners, associates and employees
      of the firm which employs such consultant or expert) retained by a party or its attorneys
      for purposes of this litigation, but only to the extent necessary to further the interest of the
      parties in this litigation, and only after such persons have completed the certification
      attached hereto as Attachment A, Acknowledgment of Understanding and Agreement to
      be Bound;

   f) the Court and its personnel, including, but not limited to, stenographic reporters regularly
      employed by the Court and stenographic reporters not regularly employed by the Court
      who are engaged by the Court or the parties during the litigation of this action;

   g) the authors and the original recipients of the documents;

   h) any court reporter or videographer reporting a deposition;

   i) employees of copy services, microfilming or database services, trial support firms, and/or
      translators who are engaged by the parties during the litigation of this action;

   j) interviewees, potential witnesses, deponents, hearing or trial witnesses, and any other
      person, where counsel for a party to this action in good faith determines the individual
      should be provided access to such information in order for counsel to more effectively
      prosecute or defend this action (as long as the disclosure occurs in the presence of counsel,
      and copies, duplicates, images, or the like are not removed or retained by any interviewee,
      potential witness, deponent, or hearing or trial witness), provided, however, that in all such
      cases the individual to whom disclosure is to be made has been informed that the
      information contained in the disclosed document(s) is confidential and protected by Court
      Order, that the individual understands that he/she is prohibited from disclosing any
      information contained in the document(s) to anyone; or

   k) any      other     person    agreed     to    in     writing     by    the  parties.
      Prior to being shown any documents produced by another party marked “CONFIDENTIAL
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 6 of 17 PAGEID #: 299




         – SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 6(b)(3),
         6(b)(4), or 6(b)(11) shall be advised that the confidential information is being disclosed
         pursuant to and subject to the terms of this Protective Order.

         c. Persons To Whom Information Marked “Attorneys’ Eyes Only” May Be Disclosed.

         Use of any information, documents, or portions of documents marked “ATTORNEYS’

EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” including all information derived

therefrom, shall be restricted solely to the following persons who agree to be bound by the terms

of this Protective Order, unless additional persons are stipulated by counsel or authorized by the

Court:

   a) outside counsel of record for the parties, and the administrative staff of outside counsel's
      firms;

   b) one designated representative from in-house counsel for the parties;
   c) independent consultants or expert witnesses (including partners, associates and employees
      of the firm which employs such consultant or expert) retained by a party or its attorneys
      for purposes of this litigation, but only to the extent necessary to further the interest of the
      parties in this litigation, and only after such persons have completed the certification
      attached hereto as Attachment A, Acknowledgment of Understanding and Agreement to
      be Bound;

   d) the Court and its personnel, including, but not limited to, stenographic reporters regularly
      employed by the Court and stenographic reporters not regularly employed by the Court
      who are engaged by the Court or the parties during the litigation of this action;

   e) the authors and the original recipients of the documents;

   f) any court reporter or videographer reporting a deposition;

   g) employees of copy services, microfilming or database services, trial support firms, and/or
      translators who are engaged by the parties during the litigation of this action;

   h) any other person agreed to in writing by the parties.

   Prior to being shown any documents produced by another party marked “ATTORNEYS’

EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 7 of 17 PAGEID #: 300




6(c)(8) shall be advised that the confidential information is being disclosed pursuant to and subject

to the terms of this Protective Order.

       8. Inadvertent Production.

       Inadvertent production of any document or information with a Confidentiality Designation

shall be governed by Fed. R. Evid. 502. Pursuant to subsections (d) and (e) of that Rule, the parties

agree to, and the Court orders, protection of Protected Information against claims of waiver

(including as against third parties and in other Federal and State proceedings) in the event such

information is produced during the course of the Litigation, whether pursuant to a Court order, a

parties’ discovery request, or informal production, as follows:

   a) the production of documents or electronically stored information (“ESI”) (including,
      without limitation, metadata) subject to a legally recognized claim of privilege or other
      protection from production or other disclosure (collectively, “Protected Information”),
      including without limitation the attorney-client privilege and work-product doctrine, shall
      in no way constitute the voluntary disclosure of such Protected Information;

   b) the production of Protected Information shall not result in the waiver of any privilege or
      protection associated with such Protected Information as to the receiving party, or any third
      parties, and shall not result in any waiver of protection, including subject matter waiver, of
      any kind;

   c) if any document or ESI (including, without limitation, metadata) received by a party is on
      its face clearly subject to a legally recognizable privilege, immunity, or other right not to
      produce such information, the Receiving Party will promptly notify the Producing Entity
      in writing that it has discovered Protected Information, identify the Protected Information
      by Bates Number range, and return or sequester such Protected Information until the
      Producing Entity confirms whether it does indeed assert any privilege protecting this
      information. Once the Producing Entity asserts privilege over such Protected Information
      (as described in Subparagraph (e) below), the Receiving Party will return, sequester, or
      destroy all copies of such Protected Information, along with any notes, abstracts or
      compilations of the content thereof, within ten (10) business days of notice from the
      Producing Entity;

   d) upon the request of the Producing Entity, the Receiving Party will promptly disclose the
      names of any individuals who have read or have had access to the Protected Information;

   e) if the Producing Entity intends to assert a claim of privilege or other protection over
      Protected Information identified by the receiving party, the Producing Entity will, within
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 8 of 17 PAGEID #: 301




      ten (10) business days of receiving the Receiving Party’s written notification, inform the
      Receiving Party of such intention in writing and shall provide the Receiving Party with a
      log for such Protected Information that is consistent with the requirements of the Federal
      Rules of Civil Procedure, setting forth the basis for the claim of privilege, immunity or
      basis for non-disclosure, and in the event, if any portion of the Protected Information does
      not contain privileged or protected information, the Producing Entity shall also provide to
      the Receiving Party a redacted copy of the Protected Information that omits the information
      that the Producing Entity believes is subject to a claim of privilege, immunity or other
      protection;

   f) if, during the course of the litigation, a party determines it has produced Protected
      Information, the Producing Entity may notify the Receiving Party of such production in
      writing. The Producing Entity’s written notice must identify the Protected Information by
      Bates Number range, the privilege or protection claimed, and the basis for the assertion of
      the privilege and shall provide the receiving party with a log for such Protected Information
      that is consistent with the requirements of the Federal Rules of Civil Procedure, setting
      forth the basis for the claim of privilege, immunity or basis for non-disclosure, and in the
      event any portion of the Protected Information does not contain privileged or protected
      information, the Producing Entity shall also provide to the receiving party a redacted copy
      of the Protected Information that omits the information that the Producing Entity believes
      is subject to a claim of privilege, immunity or other protection. The Producing Entity must
      also demand the return of the Protected Information. After receiving such written
      notification, the Receiving Party must, within ten (10) business days of receiving the
      written notification, return, sequester, or destroy the specified Protected Information and
      any copies, along with any notes, abstracts or compilations of the content thereof;

   g) a Receiving Party’s return, sequestration, or destruction of such Protected Information as
      provided in the Subparagraphs above will not act as a waiver of the Receiving Party’s right
      to move for the production of the returned, sequestered, or destroyed Protected Information
      on grounds that the Protected Information is not in fact subject to a viable claim of privilege
      or other protection. However, the Receiving Party is prohibited and estopped from arguing
      that the Producing Entity’s production of the Protected Information in this matter acts as a
      waiver of applicable privileges or protections, that the disclosure of the Protected
      Information by the Producing Entity was not inadvertent, that the Producing Entity did not
      take reasonable steps to prevent the disclosure of the Protected Information, or that the
      Producing Entity did not take reasonable steps to rectify such disclosure; and

   h) nothing contained herein is intended to or shall limit a Producing Entity’s right to conduct
      a review of documents or ESI (including, without limitation, metadata), for relevance,
      responsiveness, and/or the segregation of privileged and/or protected information before
      such information is produced to the Receiving Party;

   i) prior to production to another party, all copies, electronic images, duplicates, extracts,
      summaries, or descriptions (collectively “copies”) of documents marked with a
      Confidentiality Designation under this Order, or in any individual portion of such a
      document, shall be affixed with the same Confidentiality Designation if it does not already
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 9 of 17 PAGEID #: 302




       appear on the copy. All such copies shall thereafter be entitled to the protection of this
       Order. The term “copies” shall not include indices, electronic databases, or lists of
       documents provided these indices, electronic databases, or lists do not contain substantial
       portions or images of the text of confidential documents or otherwise disclose the substance
       of the confidential information contained in those documents.

   9. Filing Materials Containing Information With A Confidentiality Designation.

       In the event a party seeks to file with the Court any confidential information subject to

protection under this Order, that party must take appropriate action to ensure that the document

receives proper protection from public disclosure, including: (a) filing a redacted document with

the consent of the party who designated the document as confidential; (b) where appropriate (e.g.,

in relation to discovery and evidentiary motions), submitting the document solely for in camera

review; or (c) when the preceding measures are inadequate, seeking permission to file the

document under seal by filing a motion for leave to file under seal.

       Any motion to file a document subject to this Order under seal must meet the Sixth Circuit’s

standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016). The burden of demonstrating the need for and appropriateness of a sealing order is

borne by the moving party, and requires the moving party to analyze in detail, document by

document, the propriety of secrecy, providing reasons and legal citations. Regardless of whether

the parties agree, it remains the Court’s independent obligation to determine whether a seal is

appropriate for any given document or portion thereof. Any proposed sealing, even when

compelling reasons exist, must be narrowly tailored to serve the compelling reasons.

       When a party to this Order seeks to file documents which it believes may warrant sealing,

but is not the party who may be prejudiced by the document or documents becoming part of the

public record, the filing party shall provide the potentially-prejudiced party or parties, or any

potentially-prejudiced third party or parties, with written notification of its intent to file such
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 10 of 17 PAGEID #: 303




documents at least (14) fourteen days before doing so. After being provided such notice, the

potentially harmed party or parties will then have (7) seven days to file with the Court a motion

for sealing. The Court will rule on the motion as promptly as possible.

         10. Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or otherwise

restrict any attorney for any party from rendering advice to his or her client with respect to this

case or from doing anything necessary to prosecute or defend this case and furthering the interests

of his or her client, except for the disclosure of the Confidential Information as proscribed in this

Order.

         11. Excluding Others From Access. Whenever information bearing a Confidentiality

Designation pursuant to this Protective Order is to be discussed at a deposition, the person or entity

that designated the information may exclude from the room any person, other than persons

designated in Paragraph 6 of this Order, as appropriate, for that portion of the deposition.

         12. No Voluntary Disclosure To Other Entities. The parties or anyone acting on their

behalf may not voluntarily disclose any Confidential Information to any state or federal law

enforcement or regulatory agency, or any employee thereof, except in this litigation as set forth in

Paragraph 6 of this Order or as otherwise commanded by law or provided in this Order. Nothing

in this Order shall prevent a party from providing information in its possession in response to a

valid order or subpoena from a law enforcement or regulatory agency requiring the production of

such information, except that, prior to such production, the party producing the information shall

provide as much advance notice as possible to the person or entity that designated the material as

confidential to facilitate that party’s efforts to preserve the confidentiality of the material, if

warranted.
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 11 of 17 PAGEID #: 304




       13. Disputes As To Designations. Each party has the right to dispute the Confidentiality

Designation asserted by any other party or subpoenaed person or entity in accordance with this

Protective Order. If a party believes that any documents or materials have been inappropriately

designated by another party or subpoenaed party, that party shall confer with counsel for the person

or entity that designated the documents or materials. As part of that conferral, the designating

person or entity must assess whether redaction is a viable alternative to complete non-disclosure.

If any party challenges the Confidentiality Designation of any document or information, the burden

to properly maintain the designation shall, at all times, remain with the person or entity that made

the designation to show that said document or information should remain protected pursuant to

Federal Civil Rule 26(c). In the event of disagreement, then the designating person or entity shall

file a motion pursuant to Federal Civil Rule 26(c). A party who disagrees with the designation

must nevertheless abide by that designation until the matter is resolved by agreement of the parties

or by order of the Court.

       14. Information Security Protections. Any person in possession of Confidential

Information received from another person or entity in connection with this Action shall maintain

an information security program that includes reasonable administrative, technical, and physical

safeguards designed to protect the security and confidentiality of such Confidential Information,

protect against any reasonably anticipated threats or hazards to the security of such Confidential

Information, and protect against unauthorized access to or use of such Confidential Information.

       If a Receiving Party discovers a breach of security, including any actual or suspected

unauthorized access, to Confidential Information subject to this Order, they shall: (1) notify the

person or entity who designated the materials under the terms of this Order of such breach; (2)

investigate and take reasonable efforts to remediate the effects of the breach; and (3) provide
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 12 of 17 PAGEID #: 305




sufficient information about the breach that the Producing Entity can reasonably ascertain the size

and scope of the breach. The Receiving Party agrees to cooperate with the Producing Entity or law

enforcement in investigating any such security incident. In any event, the Receiving Party shall

promptly take all necessary and appropriate corrective action to terminate the unauthorized access.

       15. All Trials Open To Public. All trials, and certain pretrial proceedings and hearings,

are open to the public (collectively a “Public Hearing” or “Public Hearings”). Absent further order

of the Court, there will be no restrictions on any Party’s ability to the use during a Public Hearing

any document or information that has marked with a Confidentiality Designation or documents or

information derived therefrom that would disclose such confidential information. However, if a

party intends to present at a Public Hearing any document or information that has been so

designated, the party intending to present such document or information shall provide advance

notice to the person or entity that made the Confidentiality Designation at least (5) five days before

the Public Hearing by identifying the documents or information at issue as specifically as possible

(i.e., by Bates Number, page range, deposition transcript line, etc.) without divulging the actual

documents or information. Any person may then seek appropriate relief from the Court regarding

restrictions on the use of such documents or information at trial, or sealing of the courtroom, if

appropriate.

       16. No Waiver Of Right To Object. This Order does not limit the right of any party to

object to the scope of discovery in the above-captioned action.

       17. No Determination Of Admissibility. This Order does not constitute a determination

of the admissibility or evidentiary foundation for the documents or a waiver of any party’s

objections thereto.
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 13 of 17 PAGEID #: 306




       18. No Admissions. Designation by either party of information or documents under the

terms of this Order, or failure to so designate, will not constitute an admission that information or

documents are or are not confidential or trade secrets. Neither party may introduce into evidence

in any proceeding between the parties, other than a motion to determine whether the Protective

Order covers the information or documents in dispute, the fact that the other party designated or

failed to designate information or documents under this Order.

       19. No Prior Judicial Determination. This Order is based on the representations and

agreements of the parties and is entered for the purpose of facilitating discovery in this action.

Nothing in this Order shall be construed or presented as a judicial determination that any

documents or information as to which counsel or the parties made a Confidentiality Designation

is in fact subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.

       20. Order Subject To Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the

subject matter.

       21. Parties May Consent To Disclosure. Nothing shall prevent disclosure beyond the

terms of this Order if all parties consent to such disclosure, or if the Court, after notice to all

affected parties, permits such disclosure. Specifically, if and to the extent any party wishes to

disclose any Confidential Information beyond the terms of this Order, that party shall provide all

other parties with reasonable notice in writing of its request to so disclose the materials. If the

parties cannot resolve their disagreement with respect to the disclosure of any Confidential

Information, then a party may petition the Court for a determination of these issues. In addition,
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 14 of 17 PAGEID #: 307




any interested member of the public may also challenge the designation of any material as

confidential, pursuant to the terms of this paragraph.

       22. Return Of Materials Upon Termination Of Litigation. Upon the written request and

expense of the Producing Entity, within 30 days after the entry of a final judgment no longer

subject to appeal on the merits of this case, or the execution of any agreement between the parties

to resolve amicably and settle this case, the parties and any person authorized by this Protective

Order to receive confidential information shall return to the Producing Entity, or destroy, all

information and documents subject to this Protective Order, unless the specific document or

information has been offered into evidence or filed without restriction as to disclosure. The party

requesting the return of materials shall pay the reasonable costs of responding to its request. The

party returning or destroying the documents or other information shall certify that it has not

maintained any copies of confidential information, except as permitted by this Order.

       23. Counsel Allowed To Retain Copy Of Filings. Nothing in this Protective Order shall

prevent outside counsel for a party from maintaining in its files a copy of any filings in the Action,

including any such filings that incorporate or attach Confidential Information. Moreover, an

attorney may use his or her work product in subsequent litigation provided that such use does not

disclose any Confidential Information.

       24. (a) FERPA Records. If a documents is marked “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” because the document contains personally identifiable information with

respect to students or employees, education records, and other information that may be covered by

FERPA, a party shall redact any personally identifiable information prior to filing.           If the

personally identifiable information cannot adequately be redacted, the party shall seek leave to file

the document under seal in accordance with Local Rules of the United States District Court for the
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 15 of 17 PAGEID #: 308




Southern District of Ohio and any other procedures set forth in the presiding judge’s standing

orders or other relevant orders.

          (b)   Non-FERPA Records. All CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER documents not subject to the preceding paragraph shall be filed under seal, with leave of

Court, in accordance with Local Rules of the United States District Court for the Southern District

of Ohio and any other procedures set forth in the presiding judge’s standing orders or other relevant

orders.

          24.   Privacy Rights. Noting in this Order shall prevent non-parties from asserting their

own privacy rights in documents held by the parties, including but not limited to those rights

provided by FERPA. Nor shall this Order prevent Defendant from fulfilling the obligations and

responsibilities regarding student privacy placed on it by FERPA, or other application laws or

regulations.

          25.   No Restriction. Nothing contained in this Order shall be construed to limit, restrict

or otherwise affect the ability of any party to seek the production of documents, testimony or

information from any source.

          IT IS SO ORDERED


          Dated: _________________                    _________________________________
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 16 of 17 PAGEID #: 309




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION (DAYTON)

 MS. JANE DOE, et al.,                             )   CASE NO.: 3:20-cv-00458-MJN
                                                   )
                        Plaintiffs,                )             JUDGE MICHAEL J. NEWMAN
                                                   )
 v.                                                )
                                                   )
 MECHANICSBURG SCHOOL BOARD                        )
 OF EDUCATION, et al.,                             )
                                                   )
                        Defendants.                )
                                                   )

                         ACKNOWLEDGEMENT OF UNDERSTANDING
                             AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that [he/she] has read the Protective Order dated

[Date] in the above-captioned action and attached hereto, understands the terms thereof, and agrees

to be bound by its terms. The undersigned submits to the jurisdiction of the United States District

Court for the Southern District of Ohio in matters relating to the Protective Order and understands

that the terms of the Protective Order obligate [him/her] to use documents designated

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYE ONLY –

SUBJECT TO PROTECTIVE ORDER” in accordance with the Order, solely for the purpose of

the above-captioned action, and not to disclose any such documents or information derived directly

therefrom to any other person, firm, or concern.




       Name:         _________________________________________
       Job Title:    _________________________________________
       Employer:     ________________________________________
       Business Address:   ___________________________________
                           ___________________________________
Case: 3:20-cv-00458-MJN-SLO Doc #: 43 Filed: 06/17/21 Page: 17 of 17 PAGEID #: 310




            _________    ____________________________________
            Date         Signature
